In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Orange County, dated September 26, 1960, granting plaintiffs’ oral application for a preference in trial, such application having been made at a regularly scheduled pretrial hearing in said court. Order reversed, without costs, and application for a preference denied without prejudice to a formal application by plaintiffs on notice and on supporting affidavits, if plaintiffs be so advised. Whether plaintiffs’ counsel made the oral application for a preference at the pretrial hearing or conference is disputed. Assuming, however, that he did, there is no authority in the Supreme Court of Orange County for the granting of such an informal application for a preference. In Orange County, a preference in trial may be obtained only upon a formal motion based on affidavits *641showing facts sufficient to warrant the exercise of the court’s discretion, and only after defendant has had an opportunity to submit affidavits in opposition to the motion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.